Concur: Chief Judge Fuld and Judges Buricb, Scileppi, Bergan and Gibson. Judges Breitel and Jasen dissent and vote to modify and dismiss the petition in the following memorandum: The statute does not contemplate the licensing, regulation or inspection of out-of-State laboratories. The proper remedy would be legislative change with provision for such licensing and regulation and, undoubtedly, with provision for the imposition of inspection fees, to cover the extraordinary cost involved in the regulation of out-of-State laboratories.